DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over
Leischner et al. (US 5880401; “Leischner” hereinafter) in view of Schwab et al. (US 20140233197; “Schwab” hereinafter).
 	Regarding claim 7, Leischner (figs 1, 7) discloses an explosion-proof pressure-tight housing for electrical operating device (see abstract, and Col. 7: lines. 40-67), comprising: a rigid lower shell (2, shell 2 is made of plastic) having a base (5) and side walls (6, 7, 8, 9), outer surfaces (52) of which being inclined inwardly by an acute angle (outer surface 52 is inclined by an acute angle, fig. 7); and an upper shell (3) terminating the lower shell in the manner of a cover (fig. 7), the upper shell having a cover base and side walls (fig. 7) which are splayed outwardly by the angle (lower portion of the sidewalls which has step portion 51 forms an extended outward step portion with an inclined surface, fig. 7), and inside width of the upper shell (3) being smaller than an outside width of the rigid lower shell (2) (fig. 7); wherein the upper shell (3) is pressed together with the rigid lower shell (2) such that a flameproof gap is formed between the side walls of the elastic upper shell and the side walls of the rigid lower shell (Col. 7: lines. 40-67).
 	Leischner does not explicitly disclose the upper shell is elastic and the acute angle is 1.50 and 40 .
	Schwab teaches an electronic device comprising an upper shell (2; “The cover element 2 is produced in one piece, preferably from an elastic material”, Par. [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Leischner to have its upper shell made of an elastic material as taught by Schwab because such modification provides or complete sealing integrity to prevent contamination and the ingress of moisture so that the parts arranged in the internal space like the printed circuit board and the components thereon are effectively and permanently protected from an effect of contamination or the ingress of moisture (Par. [0044]).
Further, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the shape of the outer surface of the lower shell to have an angle between 1.50 and 40, since changing the shape of the outer surface of the lower shell appears to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The modification would provide an smaller gap between the walls of the first and the second shells and forms a tight fit between the first and the second shells.
Regarding claim 8, Leischner in view of Schwab discloses wherein the base of the rigid lower shell and the cover base are formed as a rounded rectangle (fig. 1, Leischner).
Regarding claim 13, Leischner in view of Schwab discloses the housing as claimed in claim 7.
Leischner in view of Schwab does not wherein characterized in that the rigid lower shell consists of a deep-drawn, milled or cast part with at least one of milled and ground outer surfaces of the side walls.
However, “deep-drawn, milled or cast part with at least one of milled and ground outer surfaces of the side walls” constitutes a method of manufacture and is not structurally distinguished from the prior art. (In re Johnson, 157 USPQ 670, 1968; In re Thorpe, 227 USPQ 964, 1985; See MPEP 2113—Product by Process Claims).  It would have been obvious to one having ordinary skill in the art at the time that the invention was made that the disclosed structure of the prior art is a fully functional equivalent to the claimed structure as evidenced by meeting all of the claimed structural limitations thereof.
Regarding claim 14, Leischner in view of Schwab discloses with the electrical operating device arranged therein forms a flat electronics module (enclosure 1 of Leischner is a flat flameproof Enclosure ignition protection type housing , Col. 1: lines 43-48; housing device 1 of Schwab is also a flat electronics module).

Claim(s) 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over
Leischner in view of Schwab as applied to claim 7 and 8 respectively, and in further view of Drew et al. (US 20160044814; “Drew” hereinafter).
	Regarding claim 9, Leischner in view of Schwab discloses the housing as claimed in claim 7.
	Leischner in view of Schwab does not explicitly disclose wherein the side walls of the elastic upper shell engage one of (i) around and behind the rigid lower shell at an outer circumferential edge of the base and (ii) in outer recesses of the rigid lower shell.
	Drew (fig. 1) teaches an electronic housing comprising an elastic upper shell (115) and a lower shell (110); the elastic upper shell engage around and behind the lower shell at an outer circumferential edge of the base (“the fastening device 130 is represented by at least one clamp portion comprised by the cover 115 being bent around a lateral rim of the housing element 110”, Par. [0041]).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the housing of Leischner in view of Schwab to incorporate an engaging structure that engages around and behind the lower shell at an outer circumferential edge of the base as taught by Drew because such modification provides mechanical fastening means between the first and the second shells and prevents disintegration during external impacts. 
Regarding claim 10, Leischner in view of Schwab discloses the housing as claimed in claim 8.
	Leischner in view of Schwab does not explicitly disclose wherein the side walls of the elastic upper shell engage one of (i) around and behind the rigid lower shell at an outer circumferential edge of the base and (ii) in outer recesses of the rigid lower shell.
	Drew (fig. 1) teaches an electronic housing comprising an elastic upper shell (115) and a lower rigid shell (110); the elastic upper shell engage around and behind the lower rigid shell at an outer circumferential edge of the base (“the fastening device 130 is represented by at least one clamp portion comprised by the cover 115 being bent around a lateral rim of the housing element 110”, Par. [0041]).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the housing of Leischner in view of Schwab to incorporate an engaging structure that engages around and behind the lower shell at an outer circumferential edge of the base as taught by Drew because such modification provides mechanical fastening means between the first and the second shells and prevents disintegration during external impacts. 
Regarding claim 11, Leischner in view of Schwab discloses the housing as claimed in claim 7.
Leischner in view of Schwab does not wherein the elastic upper shell consists of a deep-drawn sheet.
Drew (fig. 1) teaches an electronic housing comprising an elastic upper shell (115) consists of a deep-drawn sheet (115 is a sheet formed by stamping process, Par. [0037], [0048], [0049]).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the housing of Leischner in view of Schwab to have the upper elastic shell consist of deep-drawn sheet as taught by Drew because with such modification it would be easier to manufacture the desired shaped upper elastic shell.
Note: “deep-drawn…” is a process limitation and the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation does not have patentable weight.
Regarding claim 12, Leischner in view of Schwab and Drew discloses the deep-drawn sheet is a steel sheet (Drew, Par. [0037]).
Leischner in view of Schwab and Drew discloses the deep-drawn sheet is a stainless steel sheet.
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have the deep-drawn sheet of upper shell consist of a stainless steel sheet, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). The modification provides resistance to corrosion and also enhances the aesthetic feature of the housing. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 9:30 am-6:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/Examiner, Art Unit 2841